Citation Nr: 0509605	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-06 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected status post-right patella 
dislocation and chip fracture (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from June 1997 to June 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

On January 21, 2003, the Board ordered further development in 
this case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  The case was remanded in October 2003 and has 
been returned for review.


FINDINGS OF FACT

The right knee disability is manifested by associated pain, 
tenderness with flexion to 135 degrees and full extension, 
and without instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5259, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that his right knee disability 
has increased in severity and a higher disability evaluation 
is warranted.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In July 2001, the RO granted service connection for a right 
knee disability.  The veteran noted his disagreement with the 
initial evaluation assigned to that disability in August 
2001.  A VCAA-compliant letter was not sent to the appellant 
until April 2003, subsequent to the July 2001 grant of 
service connection.  The April 2003 letter provided notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to identify any additional evidence or 
information which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased rating, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, 
this claim has been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The Board finds that the SOC, SSOC, Board Remand, and 
correspondence from the RO to the veteran, including the 
April 2003 letter, notified him of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
In April 2003, the RO attempted to gather additional 
information regarding private treatment from Dr. Graham, 
Dr. Dressler and Delaware Hospital.  However, the veteran 
failed to respond to this request.   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The service medical records relate that in January 2001, the 
veteran sustained a dislocated right patella while wrestling 
for the Army team.  X-ray in February 2001 revealed a 1-1/2-
centimeter loose body in the anterior fat pad of the right 
knee.  Arthroscopy was performed in March 2001 that revealed 
an osteochondral defect under the surface of the patella.    

A pre-discharge examination was conducted in May 2001.  The 
veteran reported his medical history.  He reported residual 
weakness in the right knee.  On examination of the right knee 
there was very slight swelling in the infrapatellar area.  He 
had normal range of motion of 0 to 140 degrees.  He had a 
negative Lachman's and McMurray sign.  There was no medial or 
collateral ligament laxity when the right knee was flexed at 
0 or 30 degrees.  There was tenderness with minimal pressure 
on palpation in the suprapatellar and infrapatellar areas.  
The overall impression was status post surgery for avulsion 
fracture, and status post right knee dislocation.  The 
examiner noted that there was residual swelling and 
tenderness. This reportedly gave the veteran minimal amount 
of physical impairment.  

A July 2001 rating action granted service connection for 
status post right patella dislocation and chip fracture.  A 
10 percent evaluation was assigned effective from June 2001 
under Diagnostic Code 5295.  

In June 2002, the veteran submitted a private X-ray report 
dated in July 2001.  The report from Delaware Hospital 
indicated that there was a possible intra articular loose 
body.  There was no other evidence of trauma.  

A VA examination was conducted in July 2002.  The veteran 
complained of pain and swelling of the knee.  He reported 
that he had extreme difficulty descending stairs.  He also 
noted that his knee gave away.  He used a hinged brace when 
he was working.  On examination it was noted that the veteran 
walked without a limp.  There was no deformity or effusion of 
the right knee.  There was moderate crepitus on motion. There 
was no pain on palpation of the patella.  There was a 
positive apprehension test.  His stability was considered 
good.  The range of motion was 0-135 degrees.  

The examiner commented that the right knee was examined at a 
"period of quiescent symptoms."  Therefore, the physical 
findings could be significantly different during flare-ups.  
The examiner added that in order to quantify the increased 
physical limits, the veteran would have to be examined during 
such times.  However, painful symptoms would require the 
veteran to expend extra energy in completing tasks.  This 
would lead to early fatigue, weakened movements, and 
ultimately to a loss of coordination.   

The Board remanded the case for additional private medical 
records.  The Board also requested that the examiner who 
conducted the July 2001 VA examination to review any private 
records obtained as well as the private July 2001 X-ray 
report and comment on the significance of these findings.  In 
a December 2003 addendum, the VA examiner indicated that he 
was unable to locate any records from Delaware Hospital.  The 
examiner reiterated that the veteran was examined during a 
quiescent period and he did not exhibit any weakened 
movement.  

Laws and Regulations

In evaluating the claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran appealed the initial assignment of the evaluation 
for the service-connected right knee disability under 
Diagnostic Code 5259.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under Diagnostic Code 5259, which refers to removal of 
semilunar cartilage of the knee.  The regulation provides a 
10 percent rating for symptomatic removal of the semilunar 
cartilage.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted, the Board remanded this case and requested that a 
VA examiner review the July 2001 private X-ray report.  The 
physician indicated that he was unable to locate the report.  
In light of this, the Board will review the significance of 
the X-ray report, specifically, the presence of the loose 
body, in the light most favorable to the veteran.  The 
presence or absence of a loose body is not one of the rating 
criteria.  To afford the benefit of any doubt to the veteran, 
the clinical manifestations will be considered under the 
diagnostic code that contemplates to arthritis, as if 
arthritis was shown by the x-ray.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaints are swelling and pain exacerbated by prolonged 
standing or walking.  He also has difficulty in climbing 
stairs.  

Under Diagnostic Code 5259, which refers to removal of 
semilunar cartilage of the knee.  The regulation provides a 
10 percent rating for symptomatic removal of the semilunar 
cartilage.  However, as the veteran is currently rated 10 
percent this Diagnostic Code does not provide for a higher 
rating.

The Board also considered this disability under Diagnostic 
Code 5257, which refers to instability and recurrent 
subluxation.  However, the veteran does not have instability 
or subluxation of his right knee.  Under the circumstances, a 
higher rating for instability is not warranted.  

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the VA examinations support 
only a noncompensable rating under Diagnostic Code 5260 and 
Diagnostic Code 5261.  The most recent VA examination report 
shows that he had full extension and flexion was 135 degrees. 

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  The VA examiner at the July 2002 
examination acknowledged that painful symptoms would require 
the veteran to expend extra energy in completing tasks.  This 
would lead to early fatigue, weakened movements, and a loss 
of coordination.  Further, the veteran has complained of pain 
and swelling.  The veteran is competent to credibly describe 
the pain in his knee.  

However, in this case, it is not objectively shown that there 
was additional functional limitation that would warrant an 
increased rating based on pain or weakness.  While there is 
noted pain at the VA examination, he has not identified any 
functional limitation that would warrant a compensable rating 
under the applicable rating criteria.  There is no edema or 
effusion of the knee.  All of the physical findings referable 
to the knee have been very close to normal.  There have been 
no noted neurological abnormalities.  The Board considered 
whether the "loose body" may have caused locking.  However, 
the veteran specifically denied any locking at the July 2002 
VA examination.  No subluxation, or lateral instability, has 
been shown in the report of the VA examination, despite a 
comprehensive study.  The examination report shows that he 
has nearly full range of motion of the right knee.  The 
rating schedule does not support an increased rating due to 
pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As the veteran underwent arthroscopic surgery during service 
the Board has also considered whether any surgical scarring 
warranted a separate compensable evaluation.  The Schedule 
provides a compensable rating for superficial scars when 
there is evidence of tenderness and pain on objective 
demonstration (10 percent) or limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 
7805.  The veteran has not reported any complaints regarding 
any scarring and the record does not show that the post 
surgical scarring is productive of any significant functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation of the right 
knee, a separate rating is not warranted.  See Esteban, 
supra.  Consequently, the preponderance of evidence is 
against the claim for a higher rating.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability evaluation greater than 10 
percent for status post-right patella dislocation and chip 
fracture is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


